Case:12-13815-TBM Doc#:648 Filed:12/10/18                       Entered:12/10/18 15:33:53 Page1 of 12



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF COLORADO

 In re:                                              )
                                                     )
 UNITED WESTERN BANCORP, INC.,                       )        Case No. 12-13815 TBM
 EIN: XX-XXXXXXX                                     )        Chapter 7
                                                     )
                                    Debtor.          )


                COVER SHEET FOR FIFTH INTERIM APPLICATION FOR
             COMPENSATION OF IRELAND STAPLETON PRYOR & PASCOE, PC
                    AS COUNSEL FOR THE CHAPTER 7 TRUSTEE


 Name of Applicant:                                           Ireland Stapleton Pryor & Pascoe, PC

 Authorized to Provide Professional Services to:              Simon E. Rodriguez, Chapter 7 Trustee

 Date of Order Authorizing Employment:                        May 3, 2013

 Period for Which Compensation is Sought:                     November 1, 2017 through October 31,
                                                              2018

 Amount of Reimbursement Sought:                              Fees:                     $99,578.00
                                                              Expenses:                 $     0.00
                                                              Total:                    $99,578.00

 This is an: Interim Application [X]          Final Application [ ]

 If this is not the first application filed herein by this professional, disclose as to all prior fee
 applications:

          Date filed            Period Covered             Total Requested             Total Allowed
                                                          Fees & Expenses
     12/23/14                04/29/13-10/31/14           $147, 860.85              $147,860.85
     12/29/15                11/01/14-11/01/15           $221,700.00               $221,700.00
     11/7/16                 11/1/15-10/31/16            $71,108.26                $71,108.26
     11/21/17                11/1/16-10/31/17            $74,930.16                $74,799.161



 1
  The difference between the total requested and total allowed for the November 27, 2017 interim application was
 due to a computational error by the applicant. No fees or expenses were actually disallowed.

 2940880.1
Case:12-13815-TBM Doc#:648 Filed:12/10/18             Entered:12/10/18 15:33:53 Page2 of 12



 The aggregate amount of fees and expenses paid to the Applicant to date for services rendered
 and expenses incurred herein is $ 515,468.27.

 Dated: December 10, 2018                    IRELAND STAPLETON PRYOR & PASCOE, PC



                                              /s/ Mark E. Haynes
                                             Mark E. Haynes, #12312
                                             717 17th Street, Suite 2800
                                             Denver, Colorado 80202
                                             Telephone: (303) 623-2700
                                             Facsimile: (303) 623-2062
                                             Email: mhaynes@irelandstapleton.com

                                             Attorneys for Simon E. Rodriguez, Chapter 7 Trustee




                                                2
 2940880.1
Case:12-13815-TBM Doc#:648 Filed:12/10/18               Entered:12/10/18 15:33:53 Page3 of 12



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF COLORADO

 In re:                                        )
                                               )
 UNITED WESTERN BANCORP, INC.,                 )      Case No. 12-13815 TBM
 EIN: XX-XXXXXXX                               )      Chapter 7
                                               )
                               Debtor.         )


 FIFTH INTERIM APPLICATION FOR COMPENSATION OF IRELAND STAPLETON
      PRYOR & PASCOE, PC AS COUNSEL FOR THE CHAPTER 7 TRUSTEE


          Ireland Stapleton Pryor & Pascoe, PC (the “Firm”), counsel for Simon E. Rodriguez,
 Chapter 7 Trustee of the Bankruptcy Estate of United Western Bancorp, Inc. (the “Trustee”), files
 this Fifth Interim Application for Compensation (the “Application”) pursuant to 11 U.S.C. §§ 327
 and 330, F.R.B.P. 2016, and L.B.R. 2016-1.


                               INTRODUCTORY STATEMENT

        A.       Retention of Applicant. The Firm was hired by the Trustee on April 16, 2013.
 The Firm filed its application for employment on April 29, 2013. On May 3, 2013, the Court
 entered its order approving the retention of the Firm.

          B.     Nature of Services. The Firm represents the Trustee in connection with all aspects
 of this Chapter 7 case. Previously, the Firm obtained approval of a settlement reached with the
 Internal Revenue Service arising out of the appeal of an IRS audit of the Debtor’s 2009 tax return.
 This resulted in a refund in excess of $4 million which was placed in the registry of the court. The
 Firm also successfully prosecuted an adversary proceeding against the FDIC and obtained a
 judgment holding the refund is property of the estate. During the time covered by this Application,
 the FDIC appealed this judgment to the U.S. District Court, which reversed the Bankruptcy Court’s
 ruling. The Trustee appealed the District Court ruling to the U.S. Court of Appeals for the Tenth
 Circuit, which upheld the District Court. As of the time of the filing of this Application, however,
 a Petition for Rehearing is pending. Time spent on the Tenth Circuit appeal and preparing and
 filing the Reply Brief, preparing for and conducting oral argument in the Tenth Circuit and drafting
 and filing the Petition for Rehearing is included in this Application. In addition, the Firm handled
 general administrative matters, including addressing issues arising out of the estate’s 2014, 2015
 and 2016 tax returns. The Firm also resolved remaining claims issues.

        During the time covered by this Application a new issue arose, concerning a demand by
 the Internal Revenue Service made in November 2017, for the payment of $477,864.91 in
 connection with the United Western Bancorp, Inc., 2016 tax return, Form 1120. The Trustee has
                                               3
 2940880.1
Case:12-13815-TBM Doc#:648 Filed:12/10/18               Entered:12/10/18 15:33:53 Page4 of 12



 consistently taken the position that income generated by the FDIC receivership for United Western
 Bank, a UWBI subsidiary, is exempt from income taxation. The Firm is representing the Trustee
 in efforts to resolve this issue administratively but has also investigated and prepared for
 alternatives for resolution by litigation.

        The Trustee has been provided with billing statements and is familiar with the services
 described therein. In addition, the Trustee has reviewed the Application, and has approved the
 requested amount. The Trustee authorizes the Firm to advise the Court that the Trustee is pleased
 with the work done and the results achieved by the Firm so far in this case. Further, the Trustee
 supports the approval of this Fifth Interim Application. Biographies of the persons who have been
 involved in this representation are attached as Exhibit A. Narratives describing the work done
 each day are attached as Exhibit B.

        C.      Compensation Requested. The Firm requests allowance of fees in the amount of
 $99,578.00 in fees and reimbursement of $0.00 in expenses for work performed from November 1,
 2017 through October 31, 2018.

         D.      Compensation Previously Sought and Allowed. Pursuant to the Firm’s first
 interim application, the Court allowed fees in the amount of $146,686.25 and reimbursement of
 expenses in the amount of $1,174.60 for work performed from April 29, 2013 through October 31,
 2014. Based on conversations with the Trustee, the Firm initially requested payment of only
 $80,000.00 of the fees requested and $1,174.60 in expenses. Subsequently, the Firm requested
 payment of the remaining allowed fees of $66,686.25. Pursuant to the Firm’s second interim
 application, the Court allowed fees in the amount of $221,700.00 and reimbursement of expenses
 in the amount of $0.00 for work performed from November 1, 2014 through November 30, 2015.
 Pursuant to the Firm’s third interim application the Court allowed fees in the amount of $70,424.75
 and costs in the amount of $683.51. Pursuant to the Firm’s fourth interim fee application the Court
 allowed fees in the amount of $74,225.00 and costs in the amount of $574.16.

        E.      Interim Compensation. To date, the Firm has received $513,036.00 in fees and
 $2,432.27 in expenses.

          F.     Status of the Case. On March 2, 2012, the Debtor filed its voluntary petition for
 relief in bankruptcy under Chapter 11. From March 2, 2012 to April 15, 2013, the Debtor operated
 as a debtor-in-possession. On April 15, 2013, the Bankruptcy Court entered an Order converting
 the Debtor’s bankruptcy case to a case under Chapter 7 of the Bankruptcy Code. Simon E.
 Rodriguez is the duly appointed Chapter 7 Trustee.

         The Bankruptcy Court established July 1, 2013 as the deadline for filing Chapter 11
 Administrative Claims. The Bankruptcy Court also established July 23, 2013 as the deadline for
 filing proofs of claim. Forty-two proofs of claim were filed asserting claims totaling in excess of
 $198 million.

        Since his appointment, the Trustee has focused on liquidating the Debtor’s personal
 property (including the estate’s claim in the Matrix Funding Corp estate), pursuing the appeal of
                                                 4
 2940880.1
Case:12-13815-TBM Doc#:648 Filed:12/10/18               Entered:12/10/18 15:33:53 Page5 of 12




 the IRS audit of the Debtor’s 2009 tax return which resulted in a refund totaling $4,081,334.67,
 prosecuting litigation against the FDIC to determine the ownership of the tax refund, pursuing the
 avoidance actions, reviewing and challenging certain proofs of claim, and defending the estate
 against the time-barred claims asserted by the Chapter 7 Trustee of UWT, Inc. in federal court
 litigation. A new issue arose with the Internal Revenue Service’s claim of additional income tax
 owed with respect to the UWBI 2016 tax return, which the Trustee is presently opposing through
 administrative procedures.

          The FDIC has appealed the judgment entered against it in the adversary proceeding to the
 District Court, which reversed. The case is now before the Tenth Circuit Court of Appeals, which
 initially upheld the District Court, but before which a Petition for Rehearing is presently pending.
 Accordingly, at this time, it is unknown what the distribution to creditors will be.

         G.     Other Chapter 7 Professional Fees and Expenses.

         The Trustee hired Dickensheet & Associates, Inc. to liquidate the Debtor’s personal
 property. The liquidation of the personal property raised $4,212.50. Dickensheet & Associates,
 Inc.’s commission (15%) totaled $631.87 and its expenses totaled $1,450.00.

         The Trustee hired Dennis & Co., P.C. for advice concerning the tax liabilities of the estate
 and for the preparation of all necessary tax returns. On February 24, 2015, Dennis & Co., P.C.’s
 First Interim Fee Application was filed seeking $46,276.00 in fees and $96.00 in expenses which
 was granted by Order dated May 4, 2015. On December 29, 2015, Dennis & Co., P.C.’s Second
 Interim Fee Application was filed seeking $20,288.00 in fees and $0.00 in expenses which was
 granted by Order dated January 29, 2016. On November 7, 2016, Dennis & Co. P.C.’s Third
 Interim Fee Application was filed seeking fees in the amount of $14,308.00 and $78.00 in
 expenses, which was approved by the Order dated December 15, 2016. On November 22, 2017,
 Dennis & Co., P.C.’s Fourth Interim Fee Application was filed seeking fees in the amount of
 $16,163.00 and expenses in the amount of $96.00, which was approved by the Order dated
 December 28, 2017. Contemporaneously with the filing of the Firm’s Fifth Interim Fee
 Application, Dennis & Co., P.C.’s Fifth Interim Fee Application is being filed seeking fees in the
 amount of $7256.00 and expenses in the amount of $64.00.


                             STAFFING AND RATES CHARGED

        The services rendered by the Firm to the Trustee in this case during the period covered by
 this Application have been provided by the following personnel:

 Name                          Year Admitted          Area of Expertise              Rates
 Mark E. Haynes                1982                   Litigation, Bankruptcy         $395
 William H. Parsons            1970                   Tax                            $435

                                                  5
 2940880.1
Case:12-13815-TBM Doc#:648 Filed:12/10/18               Entered:12/10/18 15:33:53 Page6 of 12




 Michael M. Lane               2016                   Litigation, Appeals           $220
 James Silvestro               2011                   Litigation                    $290
 Jennifer Gilbert              2013                   Litigation, Appeals           $250
 Zachary Daugherty             2008                   Litigation                    $290
 Barbara M. Biondolillo                               Litigation Paralegal          $170

         The representation of the Trustee by the Firm was primarily handled by the Honorable
 Kimberly Tyson until May 12, 2017, when Mr. Haynes substituted as the Trustee’s counsel in light
 of her appointment to the bench of the U.S. Bankruptcy Court for the District of Colorado. In
 addition, Mr. Haynes has been primarily responsible for the FDIC litigation, with Mr. Lane
 assisting on the 10th Circuit appeal, and Mr. Parsons has handled the tax appeal and issues related
 to the Estate’s tax returns. With respect to the IRS’s assertion of additional tax liability on the
 2016 tax return, Mr. Parsons has been responsible for the Trustee’s administrative response and
 appeal, while Mr. Haynes and associates James Silvestro, Jennifer Gilbert and Zachary Dougherty
 have researched alternatives for resolution by litigation and begun the drafting of pleadings. The
 Firm believes this lean staffing produced economies for the estate. The Firm further believes the
 mix of talents was precisely what was best for this case. While lead counsel certainly needed to
 be an experienced bankruptcy attorney, there was also a need for counsel experienced in litigating
 against the FDIC and handling tax appeals. Consultation was kept to the minimum necessary to
 coordinate the case.


                                      WORK PERFORMED

          The work performed during the time period covered in this Fifth Interim Fee Application
 fell into the following six basic categories:

                (1)    General Administration;
                (2)    Tax Appeal/ Returns;
                (3)    FDIC Litigation;
                (4)    Pre-Petition Claims;
                (5)    Administrative Claims; and
                (6)    Firm’s Fee Application.
                (7)    IRS Tax Claim

 A synopsis of services provided for each task, broken out separately, and the actual benefit
 received in the case is set forth below. Effort has been made to be consistent in the usage of the
 billing categories, however, the recording of time involves a judgment call which has resulted in
 some overlap between the categories.




                                                 6
 2940880.1
Case:12-13815-TBM Doc#:648 Filed:12/10/18                Entered:12/10/18 15:33:53 Page7 of 12




                                      BILLING JUDGMENT

         The amount sought in this application has been reduced from the customary time cost of
 the lawyers involved and the customary expenses charged by a total of $8,044. This is composed
 of the following:

         The standard rate in April 2013, for Mr. Haynes, a 35-year lawyer, was $400, however, he
 voluntarily agreed to reduce his hourly rate to $395. His hourly rate increased to $425 as of
 February 1, 2014, and $450 as of February 1, 2016; however, he has not applied these rate increases
 to his representation of the Trustee. These voluntary reductions have resulted in a savings of
 $7,128.00 to the estate. Mr. Parsons’ standard hourly rate is $450, but he agreed to reduce his
 hourly rate to $435, resulting in savings to the estate of $801.00.

         The Firm’s paralegal’s billing rates range from $170 to $190, however, the Firm has only
 billed the estate at the $170 rate. This resulted in an additional savings to the estate of $115.00.

         For technological reasons, these reduced hourly rates are not reflected in the line entries
 in the attached invoices but are reflected in the invoices as a deduction from total fees for a
 “courtesy discount.”
         Mr. Dougherty assisted with the preparation of the Motion for Rehearing in the Tenth
 Circuit Appeal. He also performed valuable legal research and drafted pleadings to object to and
 obtain judicial review of the new IRS administrative tax claim, described below. Because of his
 lack of experience in bankruptcy law, however, a considerable amount of his time with respect to
 the IRS tax claim matter was not charged, approximately $16,327.00.



                                          CATEGORIES

         The remainder of this fee application sets forth a description of the work performed, by
 task.


        a)      General Administration. This category includes time spent in general estate
 administration. Issues addressed include preparing the fee application for the Trustee’s
 accountants, meetings and discussions with creditors regarding a potential claim by the Estate and
 responding to inquiries from creditors and interested parties. Invoices supporting these fees are
 attached as Exhibit B-1.

                Name                   Rate             Hours          Total
                ME Haynes              $395             18.2           $7,189.00
                                               Total:                  $7,189.00
                Portion of Total Fee: 0.7%

                                                  7
 2940880.1
Case:12-13815-TBM Doc#:648 Filed:12/10/18                Entered:12/10/18 15:33:53 Page8 of 12




         b)      Tax Appeal. This account contains the work performed by the Firm related to
 completion of the appeal from the IRS audit of Debtor’s 2009 consolidated tax return, ultimately
 culminating in a settlement between the Estate and FDIC and the IRS. The resulting refund,
 totaling $4,081,334.67 (the “Tax Refund” or “Refund”), was deposited into the Registry of the
 Court where the funds remain pending resolution of the FDIC appeal. No time was charged to this
 category in this interim application as the refund matter is resolved with respect to the IRS.


        c)       FDIC Litigation. This category contains time spent litigating issues relating to the
 Tax Refund. There is a dispute between the estate and the FDIC as receiver for United Western
 Bank (the “Bank”) regarding the ownership of the refund. The Bank, is a subsidiary of the Debtor,
 which files consolidated tax returns on behalf of a consolidated group, including the Bank. The
 handling of the refund is governed by an agreement the Debtor, the Bank and the rest of the
 members of the consolidated group entered into, the Tax Allocation Agreement (“TAA”) dated
 January 1, 2008. The Trustee’s position is the TAA establishes a debtor-creditor relationship
 between Debtor and the Bank with respect to any tax refunds. When the refund is paid to the
 Debtor, the funds are simply property of the estate and the FDIC will have an unsecured,
 nonpriority claim for its pro rata share of that refund. In this Adversary Proceeding the Trustee
 sought a declaratory judgment to this effect and also objected to the FDIC’s Claim, which sought
 to have the refund treated as if the Trustee will hold the refund as agent or trustee of the FDIC.

        The Firm filed an Adversary Proceeding on behalf of the Trustee seeking, in part, a
 declaration that the Estate owns the Tax Refund. On September 16, 2016, the Court entered
 judgment in favor of the Trustee.

         The FDIC appealed this Court’s judgment District Court, which reversed the Bankruptcy
 Court judgment by the Order dated July 10, 2017. The Trustee perfected an appeal to the U.S.
 Court of Appeals for the Tenth Circuit, which upheld the District Court. However, a Petition for
 Rehearing is presently pending. Fees for the preparation and filing of the Trustee’s Reply Brief,
 preparing for and conducting oral argument and drafting the Petition for Rehearing are included
 in this Application. Invoices supporting these fees are attached as Exhibit B-2.

                Name                   Rate             Hours         Total
                ME Haynes              $395             61.9          $24,450.50
                MM Lane                $220             29.4          $ 6,468.00
                WH Parsons             $435              1.0          $ 435.00
                Jennifer Gilbert       $250             26.1          $ 6,525.00
                ZS Dougherty           $290             14.9          $ 4,321.00
                BM Biondolillo         $170             11.5          $ 1,955.00
                                               Total:                 $44,154.50
                Portion of Total Fee: 44.3%




                                                  8
 2940880.1
Case:12-13815-TBM Doc#:648 Filed:12/10/18                  Entered:12/10/18 15:33:53 Page9 of 12




                 Please note that because of issues involving applicant’s billing software, Mr. Lane’s
 time is reflected at the end of the attached invoice, with the dates indicated the actual dates services
 were performed.


         d)     Pre-petition Claims. This account contains the work by the Firm reviewing and
 objecting to certain of the pre-petition claims. No time was billed to this account during the time
 covered by this application as all prepetition claims, except for the FDIC’s, have been resolved.


         e)      Administrative Claims. This account contains work by the firm to review and
 deal with administrative claims. No time was billed to this account during the time covered by
 this application as no administrative claims required attention, except the new administrative tax
 claim by the IRS, which is described below in a separate category.

        f)      Preparation of Firm’s Fee Application. This category contains the Firm's work
 involved in finalizing the fourth interim fee application, done after October 31, 2017. Invoices
 supporting these fees are attached as Exhibit B-3.

                ME Haynes               $395             30.8           $12,166.00
                                                Total:                  $12,166.00
                Portion of Total Fee: 12.2%

         g)      IRS Tax Claim.          In November 2018, the Internal Revenue Service sent the
 Trustee a bill for $477,864.91 allegedly arising out of the 2016 Form 1120 filed by UWBI on
 behalf of its consolidated group, including the Bank. This billing was not preceded by an audit,
 appeal or any form of due process. The alleged tax liability arises out of the Bank receivership,
 the tax characteristics of which are reported to the Trustee by the FDIC as Receiver for the Bank.
 FDIC takes the position that income generated by its Receivership is exempt from income tax
 pursuant to Section 7507 of the Internal Revenue Code and the Trustee takes the same position as
 to Receivership income reflected on the consolidated Form 1120. Immediately after this initial
 correspondence was received, Mr. Parsons, along with the Trustee’s accountants, began analyzing
 the claim and communicating with IRS representatives concerning the issue. For several months
 it appeared the IRS was refusing to allow the Estate an audit, appeal rights or any other form of
 due process. In light of the IRS’s position, Mr. Haynes, assisted by Ms. Gilbert, Mr. Silvestro and
 Mr. Dougherty, researched and analyzed litigation alternatives to object to and obtain a review and
 adjudication of the Estate’s tax liability under 11 U.S.C. §505, among other alternatives, or
 obtaining reimbursement of any actual tax liability, ultimately drafting pleadings. On July 26,
 2018, an IRS representative advised Mr. Parson’s that the IRS may grant the Estate an audit and
 appeal rights. At that time, litigation was put on hold and the Trustee has been exploring the IRS’s
 offer. As of the time of the filing of this interim application, an audit has been scheduled and
 rescheduled several times but has not yet taken place. Invoices supporting these charges are
 attached as Exhibit B-4.




                                                    9
 2940880.1
Case:12-13815-TBM Doc#:648 Filed:12/10/18              Entered:12/10/18 15:33:53 Page10 of 12




          Name                    Rate        Hours                 Total

          ME Haynes               $395        18.7                  $ 7,386.50
          WH Parsons              $435        52.4                  $22,794.00
          JR Silvestro            $290         1.9                  $ 551.00
          JL Gilbert              $250         0.7                  $ 175.00
          ZS Daugherty            $290        17.8                  $ 5,162.00
                                                      Total         $36,068.50

          Portion of total fee:   36.2%

                                          DISBURSEMENTS

          No disbursements/expenses have been requested in this interim application.

          WHEREFORE, Ireland Stapleton Pryor & Pascoe, PC requests allowance of interim fees
  in the amount of $99,578.00 and reimbursement of expenses in the amount of $0.00 for work
  performed from November 1, 2017, through October 31, 2018, and for such other and further relief
  as may be appropriate.

          Respectfully submitted this 10th day of December, 2018.

                                              IRELAND STAPLETON PRYOR & PASCOE, PC



                                               /s/ Mark E. Haynes
                                              Mark E. Haynes, #12312
                                              717 17th Street, Suite 2800
                                              Denver, Colorado 80202
                                              Telephone: (303) 623-2700
                                              Facsimile: (303) 623-2062
                                              Email: mhaynes@irelandstapleton.com

                                              Attorneys for Simon E. Rodriguez, Chapter 7 Trustee




                                                 10
  2940880.1
Case:12-13815-TBM Doc#:648 Filed:12/10/18           Entered:12/10/18 15:33:53 Page11 of 12




                                    CERTIFICATE OF SERVICE

          I hereby certify that on December 10, 2018, a true and correct copy of the foregoing
  COVERSHEET and FIFTH INTERIM APPLICATION FOR COMPENSATION OF IRELAND
  STAPLETON PRYOR & PASCOE, PC AS COUNSEL FOR THE CHAPTER 7 TRUSTEE was
  placed in the U.S. mail, first class postage prepaid, addressed to the following:

  U.S. Trustee’s Office
  1961 Stout Street, Suite 12-200
  Denver, CO 80294
  Attn: Alan K. Motes, Esq.

  Ethan Birnberg, Esq.
  600 17th St., Suite 1800 South
  Denver, CO 80202

  Theodore Brin, Esq.
  1601 Blake St., Suite 305
  Denver, CO 80202

  Angela D. Dodd, Esq.
  U.S. Securities & Exchange Commission
  175 W. Jackson Blvd., Suite 900
  Chicago, IL 60604

  Maria J. Flora, Esq.
  1763 Franklin St.
  Denver, CO 80218

  Caroline C. Fuller, Esq.
  1801 California St., Suite 2600
  Denver, CO 80202

  Jessica Kumar, Esq.
  155 N. Wacker Dr., Suite 3200
  Chicago, IL 60606

  Mark A. Larson, Esq.
  1600 Stout Street, Suite 1100
  Denver, CO 80202




                                              11
  2940880.1
Case:12-13815-TBM Doc#:648 Filed:12/10/18   Entered:12/10/18 15:33:53 Page12 of 12




  Joel Laufer, Esq.
  5290 DTC Pkwy, Suite 150
  Englewood, CO 80111

  Jeffrey M. Lippa, Esq.
  1200 17th St., Suite 2400
  Denver, CO 80202

  Robert A. McDermott, Esq.
  201 W. Colfax Ave., Dep’t. 1207
  Denver, CO 80202

  Brendon C. Reese, Esq.
  1300 Broadway, 8th Floor
  Denver, CO 80203

  Jared S. Roach, Esq.
  Reed Smith, LLP
  225 Fifth Avenue
  Pittsburgh, PA 15222

  Matthew D. Skeen, Esq.
  P.O. Box 218
  Georgetown, CO 80444

  Paul G. Urtz, Esq.
  1660 Lincoln St., Suite 2850
  Denver, CO 80264

  John F. Young, Esq.
  1700 Lincoln St., Suite 4550
  Denver, CO 80203



   /s/ Mark E. Haynes




                                      12
  2940880.1
